Citation Nr: 0508101	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-04 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1951 to June 1955.  He 
died in October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Baltimore, Maryland (Baltimore RO), which denied 
service connection for the cause of the veteran's death and 
basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant timely filed a notice of disagreement with both 
issues and a statement of the case (SOC) was issued in April 
1999.  The appellant testified at an RO hearing in September 
1999, at which she raised the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318(b).  Although a 
supplemental statement of the case (SSOC) dated January 13, 
2000, listed the issues as only service connection for cause 
of death and eligibility for DEA under Chapter 35, Title 38, 
United States Code, it also addressed and denied the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.  

In April 2001, the appellant also testified at a Central 
Office (CO) hearing in Washington, D.C. before the 
undersigned Veterans Law Judge, at which the appellant's 
representative clarified that the appellant was not 
contending that the veteran's death was service connected.  
In August 2001, the Board remanded the case to the RO for 
further development.  In that remand, the Board also found 
that the appellant's claim for entitlement to service 
connection for the cause of the veteran's death had been 
withdrawn.  See 38 C.F.R. § 20.204 (2004).  

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay, which has since been lifted.  See Nat'l Org. 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I); see also Nat'l Org. 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  

In a July 2003 decision, the Board affirmed the RO's denial 
of DIC and DEA benefits.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2004 Joint Motion for Remand 
of BVA Decision on Appeal (Joint Motion), the parties asked 
that the Board's July 2003 decision be vacated and the matter 
be remanded to the Board for readjudication and disposition 
consistent with the Joint Motion.  On October 25, 2004, the 
Court granted the Joint Motion and vacated the July 2003 
decision, remanding the case to the Board for readjudication 
and disposition consistent with that motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  VA also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is 
not required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2004).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

In order to establish entitlement to educational (DEA) 
benefits under Chapter 35, VA regulations provide that the 
applicant must be the dependent of a veteran who was 
discharged from service under conditions other than 
dishonorable, and the veteran must have died as a result of a 
service-connected disability or had a permanent and total 
service-connected disability at the time of his or her death.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); see 
also VAOPGCPREC 7-2004.

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  The RO has not provided the 
appellant with a copy of the regulations pertaining to DIC 
benefits under 38 U.S.C.A. § 1318 or those implementing the 
VCAA nor complied with the notice requirements with regard to 
establishing entitlement to DIC benefits under 38 U.S.C.A. § 
1318 or to DEA benefits under Chapter 35.

The Joint Motion noted that, in the July 2003 decision, the 
Board indicated that the veteran passed away in October 1998 
prior to the expiration of the appeal period on the denial of 
his increased rating claim, April 6, 1999, raising the 
possibility of a claim for accrued benefits, which the Board 
did not address.  Moreover, the Joint Motion contends that 
the September 1999 RO hearing officer failed to suggest the 
submission of evidence which the appellant might have 
overlooked and which might be advantageous to her position.  
For both of these reasons, the Joint Motion maintained that 
the BVA decision should be vacated and remanded for 
readjudication.  In her brief to the Court, the appellant 
asserted that, before the veteran's death, potential informal 
claims for service connection for hearing problems, secondary 
service connection for a back disorder, and loss of use of 
the veteran's foot were raised by VA medical records, citing 
to the provisions of 38 C.F.R. § 3.155 and 3.157 (2004), and 
as such adjudication of these claims might entitle the 
appellant to accrued benefits.  Consistent with the Joint 
Motion this case is remanded to the RO to ascertain whether 
there were any pending informal claims that had not been 
adjudicated prior to his death and, if any such claims are 
found, they should be adjudicated by the RO for accrued 
benefits purposes.  The Board finds that the issues currently 
on appeal and the issue of accrued benefits are "inextricably 
intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED for the following:

1.  The RO must ascertain whether there 
were any pending informal claims that had 
not been adjudicated prior to the 
veteran's death and, if any such claims 
are found, they should be adjudicated by 
the RO for accrued benefits purposes.  If 
the claim(s) is denied, the RO should 
furnish the appellant and her 
representative notification of appellate 
rights.  If the appellant files a timely 
notice of disagreement, she and her 
representative should be provided with a 
statement of the case as required by 
38 U.S.C.A. § 7105(d) (West 2002) and 
afforded the opportunity to file a 
substantive appeal.  

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 
U.S.C.A.§ 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004)), as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) of 
any information and evidence not of 
record that is necessary to substantiate 
her claim for DIC benefits under 
38 U.S.C.A. § 1318 and DEA benefits under 
Chapter 35 as a  surviving spouse, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) request that 
the claimant provide any evidence in her 
possession that pertains to her claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

3.  After completion of the above, the RO 
should readjudicate the appellant's DIC 
and DEA claims.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal including 38 
C.F.R. §§ 3.22, 3.159(a), 3.807, 21.3020, 
21.3021 (2004), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The purposes of this remand 
are to comply with due process of law.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




